Citation Nr: 1027800	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
vasovagal syncope.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1983 to January 
2006.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the RO in Albuquerque, New Mexico.  


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's vasovagal 
syncope has been manifested by nausea, dizziness, and the 
sensation of blacking out during or after periods of physical 
exertion. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for vasovagal syncope have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.87, Diagnostic Code 6204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

The Veteran's claim here arises from his disagreement with the 
initial evaluation following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, 
in cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has in fact been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
which that notice is intended to serve has been fulfilled.  Id. 
at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  
Therefore, no further notice, beyond that afforded in the context 
of the Veteran's initial claim for service connection, is needed 
under the VCAA.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, review of the evidence shows 
the RO sent the Veteran letters in February and March 2006, which 
was sent prior to the initial RO decision on appeal and addressed 
all required notice elements.  The February 2006 letter informed 
the Veteran of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The March 2006 letter informed the Veteran of how 
disability ratings and effective dates are assigned.  See 
Dingess, supra.  The appellant has not alleged or demonstrated 
any prejudicial or harmful error in VCAA notice, and the Board 
has identified none.  See Sanders, supra.  Thus, the Board 
concludes that all required notice has been given to the Veteran.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs) and private treatment records, and the Veteran was 
afforded a VA examination in March 2006. 

The Board therefore finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. Part 4 (2009).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran has been evaluated under Diagnostic Code (DC) 6204, 
which is found in the Schedule of Ratings for the Ear.  38 C.F.R. 
§ 4.87, DC 6204.  This diagnostic code addresses peripheral 
vestibular disorders.  A 10 percent evaluation is assigned under 
this code when there is occasional dizziness, and the next higher 
(and highest available) 30 percent rating is assigned when there 
is dizziness and occasional staggering.  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
 
B.  Facts and Analysis
  
The Veteran in this case contends that he is entitled to an 
evaluation in excess of 10 percent for his service-connected 
vasovagal syncope.  Initially, in the August 2006 rating decision 
that is part of the pending appeal, a 0 percent, or non-
compensable, evaluation was assigned, effective from February 1, 
2006, the day after the Veteran separated from service.  However, 
in an April 2008 rating decision, the RO granted an increased 
rating to 10 percent, also made effective from February 1, 2006.  

The Board will begin by reviewing the medical evidence relevant 
to the period on appeal.

In February 2004, while the Veteran was still in active service, 
he underwent a stress test during which he had a near syncopal 
episode caused by exertion.  A note from the Gerald Champion 
Regional Medical Center states that he was walking on the 
treadmill when he felt dizzy and nauseous.  The testing was 
stopped and the Veteran immediately sat down.  His blood pressure 
dropped and his heart rate went up, and he felt nauseous and 
diaphoretic.  On standing, he became orthostatic.  It took 10 
minutes for the Veteran to recover.  The Veteran admitted to 
similar episodes with periods of sustained exercise over a period 
of many years.  When it occurred, he had to sit down for several 
minutes.   

In March 2006, the Veteran was afforded a VA examination.  He 
stated that he started having cold sweats, nausea, and dizziness 
in the mid-1980s, related to severe physical exertion.  Every 
time he underwent physical training, he experienced these 
symptoms.  Since the February 2004 stress test incident, the 
Veteran said that he would stop when started experiencing 
lightheadedness and nausea with severe exertion.  The condition 
improved after stopping the activity and resting for 15 minutes.  

There are no further records of medical treatment for the 
Veteran's disability.  However, in his August 2007 Notice of 
Disagreement, the Veteran stated that he could no longer work in 
the yard, pulling weeds and trimming bushes, for more than 20 
minutes before he became lightheaded and nauseous.  He avoided 
washing his car as he almost always became sick or very fatigued.  
He had only used his recreational vehicle (RV) twice in 18 months 
because he found that hitching up the RV caused a vasovagal 
reaction.  On one occasion, he and his wife carried a desk to his 
truck, and as they lifted it, he began to black out and dropped 
the desk.  After performing tasks such as these, the Veteran 
became exhausted and had to lie down.  He avoided leaving the 
house because the vasovagal reactions happened quickly; without 
warning, he would be on the ground fighting the nausea and the 
urge to black out.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence fails to support an evaluation in excess of 10 
percent for vasovagal syncope.

As discussed above, in order to receive the next higher 30 
percent evaluation under DC 6204, the evidence must demonstrate 
dizziness and occasional staggering.  The Board does not find 
evidence showing these symptoms.  The medical evidence and the 
Veteran's statements show that dizziness and nausea were brought 
on by periods of physical exertion, such as stress tests, working 
in the yard, and lifting heavy items.  Thus, his symptoms are 
occasional rather than frequent, because they are precipitated by 
physical exertion.  Additionally, there is no evidence or 
contention of staggering.  Therefore, the Board finds that the 
Veteran's disability picture does not more nearly reflect the 
rating criteria for the next higher 30 percent evaluation, and 
that the 10 percent rating is the appropriate evaluation.  
38 C.F.R. § 4.7.

The Board has also considered whether any alternate diagnostic 
codes might serve as a basis for an increased rating.  However, 
there is no evidence of otitis media, otosclerosis, vertigo, loss 
of auricle, neoplasms, otitis externa, or perforation of the 
tympanic membrane, so none of the other diagnostic codes under 
38 C.F.R. § 4.87 are relevant.  In addition, we note that the 
Veteran has already been granted service connection for tinnitus 
under DC 6260.  The RO previously applied DC 9304 to evaluate the 
Veteran's vasovagal syncope.  DC 9304 addresses dementia due to 
head trauma, and is found in the Schedule of Ratings for Mental 
Disorders under 38 C.F.R. § 4.130.  The Board finds that this 
diagnostic code is not relevant to the Veteran's vasovagal 
syncope, as its criteria do not include any of his demonstrated 
symptoms, or any similar symptoms.  There are no other applicable 
codes available for consideration.  

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the Veteran's vasovagal syncope for any 
portion of the rating period on appeal.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra, at 54-56 (1990).

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected vasovagal syncope warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked inference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In these instances, the RO is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, there is no evidence that the condition has interfered 
with the Veteran's employment, and in fact the record shows that 
he retired in 2006 due to age eligibility.  Moreover, the Court 
has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not warranted.
  

ORDER

Entitlement to an evaluation in excess of 10 percent for 
vasovagal syncope is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


